DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/491,143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the copending application contains more details then the limitations of the current invention.  Therefore, It is clear that all the elements of the application claim 1 are to be found in the copending application claim 1  (as the application claim 1 fully encompasses the copending application claim 1).  The difference between the application claim 1 and the copending application claim 1  lies in the fact that the copending application claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al (JP 2005-213231).
With regards to claim 8, Hara teaches a photocurable dental composition (title) that contains a radically polymerizable monomer and a photopolymerization initiator that contains an aryl iodonium salt, a photosensitizing compound, and an amine compound (0015).  Hara further teaches the aryl iodonium salt to include diphenyliodonium, bis(p-chlorphenyl chlorophenyl)iodonium, ditolyliodonium, bis(p-methoxyphenyl)iodonium, bis(p-tert-butylphenyl)iodonium, and p-isopropylpehnyl-p0methlphenyliodonium (0032) 
With regards to claim 10, Hara teaches the amount of the photosensitizer to be 0.3 prats per 100 parts of monomer (0058).
With regards to claim 11, Hara teaches the composition to include a filler (0015) and to be used for a dental composite (title).
With regards to claim 13, Hara teaches the photosensitizing compound to be an α-diketone (0035).
With regards to claim 14, Hara teaches the amine to be an aromatic tertiary amine (0038).
With regards to claim 15, Hara teaches the amine to include an aromatic tertiary amine and an aliphatic amine compound (0037).
With regards to claim 16, Hara teaches the amount of the amine to be 0.5, the amount of the aryliodonium salt to be 0.5 and the amount of sensitizer to be 0.3 (0058) reading on 167 parts of the amine and 167 parts of the aryliodonium salt per 100 parts of the sensitizer.
With regards to claim 17, Hara teaches the amount of the amine to be 0.5, the amount of the aryliodonium salt to be 0.5 and the amount of sensitizer to be 0.3 (0058) reading on 50% of the aryliodonium salt on the basis of the tertiary amine and aryliodonium salt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (JP 2005-213231) in view of Smith (US 3,808,006).
With regards to claim 12, the disclosure of Hara is adequately set forth in paragraph 4 above and is herein incorporated by reference. 
Hara does not teach the aryliodonium salt to be the claimed compound.
Smith teaches a photosensitive composition containing a diaryliodonium compound and a sensitizer (abstract) wherein the iodonium salt is diphenyliodonium-2-carboxylate monohydrate (column 2, lines 3-22) and teaches the motivation for using this compound to be because it can decompose with the generation of a free radical and therefore can be used in a photopolymerization to initiate the polymerization (column 1 line 63 to column 2 line 2).  Hara and Smith are analogous in the art of photocurable compositions containing initiators having an iodonium salt and a sensitizer.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the iodonium salt of Smith as the iodonium salt of Hara, thereby obtaining the present invention.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763